IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00393-CR

SAMUEL ELBERT WINSTEAD,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 14-03376-CRF-85


                          MEMORANDUM OPINION

       Appellant Samuel Elbert Winstead was convicted of the offense of possession of

between one and four grams of a controlled substance in the 85th Judicial District Court

of Brazos County, Texas. Winstead’s sentence was imposed and the judgment was

signed on October 3, 2014. A nunc pro tunc judgment was signed on January 22, 2014

and filed on January 28, 2016. The trial court additionally signed a Certification of

Defendant’s Right of Appeal on October 3, 2014, indicating that this is a plea bargain case

and that Winstead waived his right to appeal. Winstead’s notice of appeal was filed on
October 31, 2019, apparently more than three years after the entry of the nunc pro tunc

judgment.

       We must dismiss an appeal “without further action, regardless of the basis for the

appeal” if the trial court’s certification shows there is no right to appeal. See Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003) (holding that an appellant who has executed a waiver of appeal,

whether negotiated or non-negotiated, could not appeal without securing the permission

of the trial court). Accordingly, the appeal is dismissed.

       Notwithstanding that we are dismissing this appeal, Winstead may file a motion

for rehearing with this Court within fifteen (15) days after the judgment of this Court is

rendered. See TEX. R. APP. P. 49.1. If Winstead desires to have the decision of this Court

reviewed by filing a petition for discretionary review, that petition must be filed with the

Court of Criminal Appeals within thirty (30) days after either the day this Court’s

judgment is rendered or the day the last timely motion for rehearing is overruled by this

Court. See TEX. R. APP. P. 68.2(a).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed November 27, 2019
Do not publish
[CR25]

Winstead v. State                                                                      Page 2